Case 9:19-cv-80414-RS Document 21 Entered on FLSD Docket 04/16/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-80414-CIV-SMITH/REID

 RADAMES VELAZQUEZ,

         Petitioner,

 v.

 MARK S. INCH,

       Respondent.
 ________________________________/

                 ORDER ADOPTING REPORT AND RECOMMENDATION

         This matter is before the Court on the Report and Recommendation of Magistrate Judge on

 Petition for Writ of Habeas Corpus [DE 18], in which the Magistrate Judge recommends that the

 Petition for Writ of Habeas Corpus be denied because Petitioner is not entitled to relief on the

 merits. Magistrate Judge Reid issued the Report and Recommendation on February 1, 2021. The

 deadline for Petitioner to file objections was February 16, 2021. (See DE 18.) On February 22,

 2021, Petitioner filed a Motion for Extension of Time to File Response [DE 19], in which Petitioner

 requested an additional thirty (30) days to file objections. On that same day, the Court granted in

 part Petitioner’s Motion and extended the deadline until March 23, 2021.            (See DE 20.)

 Notwithstanding the extension of time, no objections have been filed to the Report and

 Recommendation. Thus, having reviewed Magistrate Judge Reid’s Report and Recommendation,

 the record, and given that Petitioner did not object, it is

         ORDERED that:

         1.      The Report and Recommendation of Magistrate Judge on Petition for Writ of

 Habeas Corpus [DE 18] is AFFIRMED and ADOPTED.
Case 9:19-cv-80414-RS Document 21 Entered on FLSD Docket 04/16/2021 Page 2 of 2




       2.     Petitioner’s Petition for Writ of Habeas Corpus is DENIED.

       3.     The case is CLOSED.

       DONE AND ORDERED in Fort Lauderdale, Florida this 16th day of April, 2021.




 cc:   Parties of record




                                             2
